Citation Nr: 0507256	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-19 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
diabetes mellitus.  The veteran filed a notice of 
disagreement (NOD) in October 2002.  A statement of the case 
was issued in May 2003.  A substantive appeal (VA Form 9) was 
received by VA in June 2003.  

The veteran testified at a videoconference hearing before the 
undersigned in October 2004.  The transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's service-connected diabetes mellitus is more 
severe than the current evaluation reflects.  The veteran 
maintained in his October 2002 NOD, that his condition had 
worsened.  At his October 2004 videoconference hearing, the 
veteran indicated that in addition to restricted diet, the 
requirement of insulin, and regulation of his activities, he 
has numbness and poor circulation of his hands and feet, 
blurred vision, and bathroom issues.  He also indicated that 
in the past, he had been treated for diabetic neuropathy.  

A review of the record reveals that the veteran has not 
undergone a formal VA examination in connection with this 
claim.  One should be conducted.   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  All VA inpatient and outpatient 
treatment records related to the 
veteran's diabetes mellitus from 
February 2004 to the present, should be 
associated with the claims folder.  

2.  Schedule the veteran for appropriate 
VA examination to assess the severity of 
his service-connected diabetes mellitus.  
The claims folder should be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  

The examiner also should determine 
whether there are neurological, 
nephrologic, vision, and/or other 
complications associated with the 
veteran's service-connected diabetes 
mellitus and the extent to which these 
are disabling.   

3.  Readjudicate the veteran's claim on 
appeal under all applicable criteria 
relevant to the veteran's diabetes 
mellitus, including assigning separate 
ratings for any compensable complication 
unless they are part of the criteria used 
to support a 100 percent evaluation.   

4.  If a benefit sought on appeal remains 
denied, prepare a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the claim, 
a summary of the evidence, and a 
discussion of all regulations pertinent 
to the veteran's diabetes mellitus.  The 
SSOC should be sent to the veteran and 
his representative.  Provide an 
appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




